Citation Nr: 0826777	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder, status post right knee 
arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1980 to November 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In addition, the veteran submitted a claim in August 2006 for 
(1) a temporary total disability rating due to 
hospitalization from June 29, 2006 to July 1, 2006, pursuant 
to 38 C.R.F. § 4.29; and (2) service connection for a heart 
disorder secondary to his service-connected hypertension.  
The RO has acknowledged this claim by way of an August 2006 
Veterans Claims Assistance Act (VCAA) letter.  The Board 
refers this matter to the RO for ongoing consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development and 
consideration.  VA will notify the appellant if further 
action is required.


REMAND

Before addressing the merits of the right knee disorder 
claim, the Board finds that additional development of the 
evidence is required.

First, the veteran has not received VCAA letter complying 
with a recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which governs claims for increased 
ratings.  Under Vazquez-Flores, the Court held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the veteran such a notice in 
order to ensure essential fairness of adjudication of this 
case.

Second, the last VA treatment records in the claims file are 
from May 2006.  More recent records, if they still exist, may 
be relevant to the veteran's right knee disorder claim, and 
there are no indications that the RO has attempted to secure 
them.  VA's duty to assist includes obtaining records of the 
veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his right knee would 
be relevant to the veteran's claim, the AMC should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Third, another VA examination is needed to determine the 
current severity and condition of the veteran's right knee 
disorder.  The veteran recently underwent right knee surgery 
in December 2007, which may be an indication that his right 
knee disorder has worsened, and an examination is needed to 
determine whether this is the case.  Moreover, the veteran's 
last VA examination was in June 2005, more than three years 
ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  Additionally, VA 
orthopedic treatment records dated in December 2005 and 
February 2006 indicate osteoarthritis in the right knee, 
although osteoarthritis was not found during a June 2005 VA 
examination.  A VA examination and additional tests would 
help to determine whether there is osteoarthritis in the 
right knee.  

In this regard, if the veteran has both instability of the 
knee and arthritis, he may be entitled to separate disability 
ratings under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-
97 (July 1, 1997).  VA General Counsel also held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for a disability of the 
same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).  An 
appropriate examination of the veteran's knee would determine 
whether the veteran is entitled to be rated under the 
aforementioned Diagnostic Codes.

Finally, after the RO issued the statement of the case (SOC) 
in November 2005 and prior to certification of the appeal to 
the Board in August 2006, the RO received additional VA 
surgical and treatment records.  A review of these records 
reveals evidence relevant to the claim on appeal; however, 
there is no indication that the RO has considered this 
evidence or issued a supplemental statement of the case 
(SSOC) following receipt of the evidence.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a) (2007) (a SSOC must be furnished when 
the agency of original jurisdiction receives additional 
pertinent evidence after it issues a SOC, but before the 
appeal is certified and transferred to the Board).  In order 
to protect the veteran's due process rights, a remand is 
required so that the RO may consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim for an increased 
rating for his right knee.  This letter 
must advise the veteran of what 
information or evidence he should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
Furthermore, the letter should be 
compliant with the recent case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the letter should notify 
the veteran that, to substantiate his 
claim for a higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his right knee disability and 
the effect this worsening has on his 
employment and daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the right knee disability and 
the effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to the 
veteran.  Specifically, he must be 
provided a copy of the complete criteria 
listed under Diagnostic Codes 5003 
(arthritis), 5257, 5260, and 5261.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Contact the veteran to ascertain 
whether he had any additional relevant 
treatment at a VA facility since May 2006.  
If so, obtain all pertinent records of any 
medical treatment for the veteran's right 
knee from the appropriate VAMC dated from 
May 2006 to the present.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Schedule the veteran for a VA 
examination, by an appropriate specialist, 
to assess the current severity of his 
right knee disorder.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences to his claim 
for a higher rating.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical 
history,  including, in particular, the 
records of his recent treatment.  The 
examiner must indicate whether such review 
was accomplished. 

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, the 
examiner should discuss all impairments 
associated with the right knee disability, 
including the existence and extent of the 
arthritis; range of motion in this knee 
(extension to flexion); and all other 
associated functional impairment, 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any 
of these factors, especially during 
prolonged, repetitive use of this knee or 
when the veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The examiner also should indicate whether 
the veteran has instability in his right 
knee, and, if he does, the extent and 
severity of it (e.g., slight, moderate, or 
severe).

Finally, the examiner should indicate 
whether or not the veteran has arthritis 
in the right knee, requesting any test or 
study deemed necessary by the examiner.  
In making this determination, the 
examiner's attention is directed to the 
diagnoses of arthritis per VA orthopedic 
treatment notes dated in December 2005 and 
February 2006, as well as the June 2005 VA 
examiner's finding that there was no 
evidence of arthritis.  

4.  Readjudicate the claim for a rating in 
excess of 10 percent for the veteran's 
right knee disorder in light of the 
physical examination provided to the 
veteran and any additional medical 
evidence received from the VAMC since the 
SOC in November 2005.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




